Citation Nr: 0706225	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to herbicides.

2.  Entitlement to an effective date earlier than July 29, 
2002, for the grant of service connection for bilateral, 
postoperative hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for diabetes mellitus, type 
II.  This matter also comes before the Board from a January 
2005 rating decision which granted service connection for 
bilateral hammertoes, effective July 29, 2002.

In June 2003, the veteran testified before a Decision Review 
Officer at a personal hearing at the RO.  A transcript is 
associated with the claims file.  On his May 2005 substantive 
appeal (VA Form 9) to the Board, the veteran indicated he 
wished to have a hearing before a Veterans Law Judge; 
however, in July 2005, the veteran submitted a VA Form 21-
4138 in which he withdrew his request for a hearing.  Thus, 
all due process has been afforded the veteran regarding his 
right to a hearing.  

In his May 2005 substantive appeal to the Board, the veteran 
stated he believed the RO had made an error in not granting 
service connection for bilateral hammertoes after he was 
separated from service, pointing to a September 1979 medical 
examination that was performed at the VA Medical Center in 
Big Spring, Texas.  In July 2005, the RO sent the veteran a 
letter regarding his claim as to an error in the previous 
decision, explaining that the September 1979 examination 
would be addressed by the Board.  Although the September 1979 
examination is discussed herein, it appears the veteran has 
raised a claim of clear and unmistakable error as to the 
October 1979 rating decision.  Therefore, the issue of clear 
and unmistakable error is referred to the RO for appropriate 
development, to include requesting the veteran indicate if he 
wishes to pursue such a claim.  


FINDINGS OF FACT

1.  The veteran's active military service did not include 
duty in, or visitation to, the Republic of Vietnam.  

2.  The first indication in the evidence of record of a 
diagnosis of diabetes mellitus was in December 1999.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's diabetes 
mellitus, type II, is etiologically related to his active 
military service, including exposure to herbicides.  

4.  In an October 1979 decision, the RO denied service 
connection for bilateral hammertoes.  The veteran did not 
appeal the decision, and, therefore, it became final.  

5.  In rating decisions dated in October 1994 and October 
1995, the RO determined that the veteran had not submitted 
new and material evidence, and denied his claims to reopen 
the claim for service connection for bilateral hammertoes.  

6.  On July 29, 2002, the veteran filed an informal claim to 
reopen a claim for service connection for bilateral 
hammertoes.  

7.  In a January 2005 decision, the RO determined the veteran 
had submitted new and material evidence, and granted service 
connection for bilateral, postoperative hammertoes.  The RO 
assigned a 30 percent disability rating, effective July 29, 
2002, the date on which the claim to reopen was filed.  

8.  The evidence does not establish entitlement to service 
connection for bilateral, postoperative hammertoes until 
after the filing of the July 29, 2002, claim.  



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service or manifested during the first year 
after separation from service, nor may it be presumed that 
diabetes mellitus was incurred as a result of exposure to 
herbicides during military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  

2.  The criteria for an effective date prior to April 29, 
2002, for the grant of service connection for bilateral, 
postoperative hammertoes have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii), (r) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In September 2002 and April 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The September 2002 
and April 2005 letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, including medical records, employment records, or 
records from Federal agencies, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  The September 2002 letter advised him 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disability and 
service, or to provide a properly executed release so that VA 
could request the records for him.  He was also advised that 
he should send documentation showing he actually served in 
the Republic of Vietnam during the Vietnam era.  The 
September 2002 letter advised the veteran that he should send 
information describing any additional evidence or the 
evidence itself, including any medical reports he has.  This 
effectively informed him that he should provide any evidence 
in his possession that pertains to his claim.  The April 2005 
letter advised the veteran that he should send evidence 
showing entitlement to service connection for bilateral 
hammertoes arose prior to the effective date assigned.  He 
was specifically asked to provide to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the September 2002 and 
April 2005 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SOCs in February 2003 and April 2005 provided 
him with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  
Regarding the claim for service connection, the Board notes 
the claim is being denied and such issues are therefore moot.  
With respect to the claim for an earlier effective date, the 
Board finds no prejudice to the veteran given the 
communications regarding the evidence necessary to 
substantiate his claim and the fact that a disability rating 
has already been assigned and the veteran is not appealing 
that determination.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the 
veteran contends that he was exposed to the herbicide Agent 
Orange in service, and that such exposure caused his claimed 
diabetes mellitus, which is one of the diseases subject to 
presumptive service connection under this general presumption 
provision if it appears within the first post-service year.  
In the veteran's case, however, his diabetes arose much 
later, as discussed below.  

For purposes of establishing service connection for a 
disability resulting from exposure to Agent Orange, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 1962 and May 1975, 
shall be presumed to have been exposed during such service to 
a herbicide agent, absent affirmative evidence to the 
contrary demonstrating that the veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  In addition, the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a nexus to service.  See Brock, 10 
Vet. App. at 162.

The Board notes the evidence of record indicates the veteran 
has a current diagnosis of type II diabetes mellitus.  
Therefore, we must determine whether the veteran was exposed 
to herbicides.  

The above-described presumptions apply only to veterans who 
actually served in Vietnam (although there is no minimum in-
country time frame provided by the law).  In this case, the 
veteran concedes that he did not serve in the Republic of 
Vietnam.  See June 2003 Decision Review Officer hearing 
transcript.  Instead, he contends he was exposed to 
herbicides in 1974 at Fort Knox, while processing troops that 
were going to and returning from Vietnam.  The veteran states 
that, in processing the troops, he was routinely exposed to 
whatever they were carrying, including herbicides.  In the 
alternative, the veteran asserts he was exposed to herbicides 
through his brother, who is currently receiving VA 
compensation for diabetes mellitus and was in Vietnam in 1971 
to 1972.  He states that he lived with his brother for about 
one year after he came back from Vietnam.

The Board has carefully considered the veteran's statements 
as to his exposure to herbicides during service.  However, 
there is no medical evidence of record, and the veteran has 
identified none, which would establish that coming into 
contact with veterans who were exposed to herbicides would 
result in his having significant exposure to herbicides.  In 
this regard, the Board notes the veteran was advised that 
presumptive service connection for disabilities associated 
with herbicide exposure requires documentation that he served 
in the Republic of Vietnam, or sound scientific and medical 
evidence that his disability is associated with herbicide 
exposure.  The veteran has not submitted any such evidence 
and, although he sincerely believes he believes his current 
diabetes mellitus is due to herbicide exposure at Fort Knox 
and/or through his brother, there is no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, the Board finds that presumptive service 
connection cannot be granted, as there is no evidence that 
the veteran served in Vietnam as required by statute and 
regulation, or medical evidence that his claimed exposure to 
herbicides caused his diabetes mellitus.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii), (b).  

The Board notes there is no other basis on which to grant 
service connection for the veteran's type II diabetes 
mellitus, as there is no evidence that the veteran's diabetes 
mellitus is otherwise related to his military service.  In 
this context, the Board notes his service medical records 
(SMRs) are negative for any complaints, treatment, or 
findings related to diabetes mellitus.  In addition, the 
first diagnosis of diabetes mellitus contained in the 
evidence of record was in December 1999, more than 20 years 
after he was discharged from service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for type II diabetes mellitus, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 
supra.

C.  Effective Date

By way of procedural background, the Board notes service 
connection for bilateral hammertoes was denied in a rating 
decision dated October 1979.  At that time, the RO considered 
SMRs which showed the veteran had bilateral hammertoes upon 
entry into service and, at separation, was noted to have 
underwent corrective surgery on his feet in February 1975.  
The RO noted there was no foot disability shown at his 
separation examination in September 1975, or at the more 
recent VA examination in September 1979, and determined there 
was no evidence showing his preexisting foot disability was 
aggravated by service.  The veteran was notified of the RO's 
decision in October 1979 but he did not appeal the decision.  
As such, the October 1979 rating decision became final.  See 
38 U.S.C.A. § 7105.  

In October 1993, the veteran sought to reopen the claim for 
service connection for bilateral hammertoes, but his claim 
was denied in a September 1994 rating decision, on the basis 
that he had not submitted new and material evidence 
sufficient reopen the claim.  The veteran did not appeal the 
RO's determination, and the September 1994 rating decision 
became final.  See id..  In a rating decision dated October 
1995, the RO again determined that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for bilateral hammertoes.  The veteran did 
not appeal the RO's determination; therefore, the October 
1995 rating decision became final.  See id.  

In July 2002, the veteran sought to reopen the claim for 
service connection for bilateral hammertoes, claimed as foot 
problems.  The RO denied the veteran's claim in a rating 
decision dated October 2002, and he filed a timely notice of 
disagreement as to the RO's determination.  Subsequently, in 
January 2005, the RO determined the veteran had submitted new 
and material evidence to reopen and grant his claim for 
service connection and assigned a 30 percent disability 
rating, effective July 29, 2002.  

The veteran asserts that an effective date earlier than July 
29, 2002, is warranted for the grant of service connection 
for bilateral hammertoes.  He contends that the effective 
date for the grant of service connection should go back to 
when he was separated from service in November 1975 or, in 
the alternative, the date of his claim in October 1993.  
Specifically, he has argued that his foot disability has not 
changed since he separated from service, and points to an 
examination conducted at the VA Medical Center in Big Spring, 
Texas, shortly after service, in support of his claim.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of a 
reopened claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Therefore, the 
controlling issues in this case are (1) the date on which the 
veteran initiated his claim to reopen the claim for service 
connection and (2) the date on which entitlement to service 
connection for bilateral hammertoes arose.  See 38 U.S.C.A. 
§ 5110, 5111(b); 38 C.F.R. § 3.151, 3.400(r).  

The Board notes the veteran did not file a formal claim for 
entitlement to service connection for bilateral hammertoes, 
via VA Form 21-526.  However, an explicit application for 
compensation benefits is not the only method by which a claim 
for that benefit is recognized.  Any communication or action 
indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered to be an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  In this case, the veteran submitted a 
written statement, via VA Form 21-4198, indicating an intent 
to reopen his claim of service connection for bilateral 
hammertoes, on July 29 2002.  Therefore, the date of claim is 
July 29, 2002.  

In evaluating the veteran's claim, the Board notes that it 
was initially denied because there was no evidence showing 
his pre-existing foot disability had been aggravated by 
service.  In his July 2002 claim to reopen the claim for 
service connection, the veteran stated that, although 
bilateral hammertoes were noted on his entrance examination, 
he did not have problems with his feet prior to service, but 
started to have problems with his feet after the in-service 
surgery.  In support of his claim, the veteran submitted a 
medical statement from A.P.B., M.D., dated in April 2004, 
which states he believes the veteran's problems, in part, are 
related to the previous surgical residuals from his military 
service.  In January 2005, a VA physician examined the 
veteran and opined that his current residuals, including 
chronic pain on pressure, difficulty with prolonged standing 
or walking, and recurring corn formation, were secondary to 
the apparent failure of the original surgery to correct the 
underlying deformity.  

The Board notes that entitlement to service connection for 
bilateral hammertoes was established by the April 2004 
private medical opinion and January 2005 VA opinion, as they 
provided a nexus between the veteran's current foot problems 
and military service.  However, this evidence was not 
submitted until after his claim to reopen was submitted in 
July 2002.  Therefore, although entitlement to service 
connection arose after the date of the veteran's claim, the 
RO granted entitlement to service connection for bilateral 
hammertoes from the date of his claim in July 2002.  As a 
result, the Board finds the effective date currently 
assigned, i.e., July 29, 2002, is proper.  38 C.F.R. 
§ 3.400(r).  

The Board does note the veteran believes the award of service 
connection should go back to when he was separated from 
service in November 1975, or in the alternative, the date of 
his claim in October 1993.  However, the law provides the 
criteria for the assignment of effective dates, and the Board 
is bound by the regulations of the Department in rendering 
its decisions.  See 38 U.S.C.A. § 7104(c).  Moreover, the 
Board notes there is no evidence of record, prior to the 
April 2003 private medical opinion and January 2005 VA 
opinion which showed that the veteran's service-connected 
bilateral hammertoe disability is related to his military 
service.  In this context, the Board notes that the September 
1979 VA examination report, to which the veteran points in 
support of his claim, indicates that, despite the veteran's 
subjective complaints of pain and increased sensitivity, 
there were no positive physical findings as to his feet at 
that time.  Therefore, there is no competent medical evidence 
of record prior to July 29, 2002, which establishes 
entitlement to service connection for bilateral hammertoes.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than July 29, 
2002, for the grant of service connection for bilateral 
hammertoes, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides, is denied.

Entitlement to an effective date earlier than July 29, 2002, 
for the grant of service connection for bilateral hammertoes 
is denied.



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


